UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1867



VATCHE GARABED,

                                                          Petitioner,

          versus


UNITED STATES DEPARTMENT OF HOMELAND SECURITY;
WARDEN, Dorchester Detention Center; ALBERTO
R. GONZALES, Attorney General,

                                                         Respondents.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A31-318-676)


Submitted:   January 19, 2007          Decided:     February 13, 2007


Before WIDENER, WILLIAMS, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ivan Yacub, Falls Church, Virginia, for Petitioner.   Rod J.
Rosenstein, United States Attorney, Larry D. Adams, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Baltimore, Maryland, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Vatche Garabed, a native and citizen of Syria, petitions for

review of an order of the Board of Immigration Appeals (“BIA”)

affirming the immigration judge’s denial of his motion to reopen

immigration proceedings.   We review a denial of a motion to reopen

for abuse of discretion, and we will reverse only if the denial is

“arbitrary, capricious, or contrary to law.”    Barry v. Gonzales,

445 F.3d 741, 744-45 (4th Cir. 2006).

     When an alien has been ordered removed in absentia, a motion

to reopen immigration proceedings must be filed within 180 days of

entry of the order of removal, unless the alien demonstrates (1)

exceptional circumstances, (2) that he did not receive notice of

the proceedings, or (3) that he was in federal or state custody and

that his failure to appear was due to no fault of his own.       8

U.S.C. § 1229a(b)(5)(C).    Garabed’s motion to reopen was filed

three and one-half years after the final order of removal was

entered.   Garabed now concedes that his motion to reopen was

untimely but asserts that timeliness is not preserved for our

review due to the Government’s failure to raise it before the BIA.

     We are unpersuaded by Garabed’s argument.     Given the broad

powers of the BIA to conduct a de novo review of the entire record,

Cordoba-Chaves v. INS, 946 F.2d 1244, 1249 (7th Cir. 1991), its

denial of Garabed’s appeal based on timeliness was proper and

constitutes a basis for denying Garabed’s petition for review here.


                                 2
Ngarurih v. Ashcroft, 371 F.3d 182, 188 (4th Cir. 2004) (“Where .

. . the BIA did not adopt the IJ’s opinion but offered its own

reasons for denying relief, we review the BIA’s order. . . .”).

Accordingly, we conclude that the BIA did not abuse its discretion

when it affirmed the denial of Garabed’s motion to reopen.         We deny

Garabed’s motion for leave to proceed in forma pauperis and deny

his petition for review.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.*

                                                        PETITION DENIED




     *
      The Government contends that we lack jurisdiction to consider
Garabed’s petition for review. We reject this argument for the
reasons expressed in Dragenice v. Ridge, 389 F.3d 92, 98 (4th Cir.
2004).

                                    3